(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, la demandante apelada Celia Olmedo Woods solicita desestimemos por frívola la apelación interpuesta por los demanda-dos apelantes contra dos resoluciones dictadas por la Corte de Dis-trito de San Juan — una concediendo un nuevo juicio y otra restable-ciendo la anotación de lis pendens en el Registro de la Propiedad;
Por cuanto, oídas las partes y apareciendo que no se ha radi-cado aun la transcripción de los autos, ni la transcripción de evi-dencia, no estamos en condiciones de determinar si la apelación es frívola o no,
Por tanto, se declara sin lugar la moción de la demandante.
(d) FALTA DE ALEGATO O PRESENTACIÓN DEL MISMO FUERA DE TÉRMINO.